DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments, filed 8/26/2022, have been fully considered and reviewed by the examiner. The examiner notes the amendment to claims and the addition of new claims 18-20.  Claims 1, 2, 4-8, 11-20 are examined on the merits with claims 3 and 10 withdrawn from consideration.  
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.  Applicants arguments are specifically directed to newly added claim requirements that are addressed in the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9, 11-13, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over JP 2005240171A, hereinafter JP 171.
JP 171 discloses a method for fabricating a showerhead for a plasma processing chamber, comprising: fabricating a showerhead assembly, the showerhead assembly comprising a perforated plate (001); placing a source material containing Yttrium in a vacuum chamber (0097); placing the perforated plate in the vacuum chamber (0096-0097); evaporating or sputtering the source material to perform physical vapor deposition of the source material on the perforated plate (0097-0098); injecting into the vacuum chamber source gas (0096); igniting plasma inside the vacuum chamber in front of the perforated plate (0096, 0099, see “glow discharge”); thereby forming a protective coating containing Yttrium on the perforated plate (0038).
JP 171 discloses a sprayed coating on the substrate to provide a roughness prior to forming the protective coating containing Yttrium (0106) by spraying and discloses providing a Ra roughness, including 5 microns or less (0065) and therefore overlaps the claimed range.  This can reasonably be considered roughening as claimed.   Additionally, JP 171 discloses adhesion is improved when the Ra roughness is 1 micron or more (0116) and therefore the roughness of the substrate prior to PVD deposition is a known result effective variable directly affecting the adhesion/anchoring of the film and thus at the very least, providing the desired surface roughness would have been obvious to one of ordinary skill in the art at the time of the invention to achieve desired adhesion.  
As for the protective coating roughness, JP 171 discloses PVD coating as a protective coating containing Yttrium with a roughness of less than 1 micron (0115) and therefore abuts the claimed range and thus makes obvious such.  Additionally, the prior art specifically discloses the same process steps that are required and the roughness as claimed is merely a result of the claimed process steps and therefore the prior art must necessarily have the same results unless the applicant is performing process steps or using process materials that are neither claimed nor disclosed as being required to achieve the claimed results.  Finally, JP 171 explicitly disclose the PVD coating and surface roughness is a result effective variable, directly affecting the surface area of the corrosion protection coating that is accessible to the reaction gases (0035) and as such providing the desired and optimum roughness through routine experimentation would have been obvious to achieve the ascertainable and predictable results.
As for the ranges, A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 2:  JP 171 discloses SiC for components and therefore fabricating the plate from such known materials would have been obvious as predictable (0047).  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claims 6 and 11:  JP 171 discloses oxygen and argon (0099).
Claim 7:  JP 171 discloses a negative bias voltage is applied to the member (0099).
	Claim 9:  JP 171 discloses the source gas comprises oxygen containing gas, thereby forming the protective coating of Yttria (0099).
	Claim 12-13:  JP 171 discloses a plasma spraying yttria intermediate coating (069, 0074, 0104) prior to PVD coating yttria.
Claim 18:  JP 171 discloses a porosity of 10% or less so as to provide a higher corrosion resistance (0035) and thus depositing such with the claimed porosity would have been obvious to provide the desired corrosion resistance.  Here, the prior art discloses mainly crystal orientation in the plane (0036); however, because mainly encompasses other orientations, such can reasonably be within the scope of “random” as defined by the applicant’s specification.  Additionally, a full review of the specification illustrates that the crystal orientation as claimed will result from the roughened surface and thus would flow from deposition on the surface as taught by JP 171.  Additionally, as for the random crystal orientation, the prior art discloses each and every process step as claimed and disclosed and thus the result must necessarily be the same unless the applicant is using other process steps or materials to achieve the results.   
Claim 19:  The broadly drafted claims encompass that as taught by the prior art, as the claims fail to define the scope of the term “surface treatment”, the prior art’s disclosure of further coating would necessarily include the claimed surface treatment (0106).

Claim 4 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 171 taken collectively with WO 2002/054444, hereinafter WO 444.
JP 171 discloses all that is taught above and discloses coating the showerhead assembly for plasma processing to provide plasma corrosion protection; however, fails to disclose the particulars of the assembly.  WO 444 also discloses a showerhead for plasma processing and discloses such include a back plate (see e.g. 80) , support ring (see e.g. 92) (reasonably a grounding ring) and a conductive ring (see e.g. 90), and assembling such to form the shower (abstract, Figure 1 and 2 and accompanying text).  Therefore using the known and suitable showerhead assembly would have been obvious to one of ordinary skill in the art.  JP 171 discloses forming the protective coating and therefore would necessarily package the assembly as claimed, at the very least, it would have been obvious to have provided the coating to envelope the assembly to provide plasma corrosion protection on the exposed parts of the assembly.
As for integration, such would be obvious because it would have been obvious to a person having ordinary skill in the art at the time the invention was made to the perforated plate and grounding ting integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 171 taken collectively with TW200412827, hereinafter TW 827
JP 171 discloses all that is taught above and discloses coating the showerhead assembly for plasma processing to provide plasma corrosion protection with yttria; however, fails to disclose anodizing prior to placing in the vacuum chamber.  However, TW 827 also discloses the yttria coating on a chamber component to provide plasma protection (abstract) and discloses anodizing the component prior to yttria coating (page 4) and therefore it would have been obvious to have modified JP 171 to anodize as suggested by TW 827 to reap the benefits of pretreating the component prior to yttria coating.

Claims 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 171 taken collectively with US Patent Application 20140295670 by Shih et al.
JP 171 discloses forming the protective coating on any number of chamber components, including focus ring and shield rings (i.e. fabricating focus ring and cover ring) and therefore forming the corrosion protective layer as claimed and discussed above with respect to the showerhead on at least the focus ring or cover ring is taught/made obvious by JP 171; however, JP 171 fails to disclose the fabricating of the plasm confinement ring.  However, plasma confinement rings are known to be fabricated in a plasma chambers as outlined by Shih (Figure 2 and accompanying text, see 206).  Therefore, taking the references collectively fabricating a confinement ring would have been obvious to one of ordinary skill in the art at the time of the invention.  

Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 171 taken collectively with Shih et al. and further with US Patent Application Publication 20040040931 by Koshishi et al. 
Claim 15:  JP 171 with Shih discloses all that is taught above and JP 171 disclose the focus ring and cover ring; however, fails to disclose the single piece composite ring.  However, Koshishi discloses a plasma process chamber with a composite ring (0084) to provide the benefits of providing a cover ring that has the desired impedance and therefore taking the reference collectively it would have been obvious to have used a composite ring to reap the benefits of controlling the impedence (and thus control the plasma).
Claim 16:  JP 171 discloses chamber components of alumina and therefore using such would have been obvious as a known material.
Claim 17:  Koshishi discloses the focus ring is coupled to the RF power supplied and thus forms an extended electrode as claimed (see 0059-0062, figure 1 and accompanying text).

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 171 taken collectively with US Patent Application 20090214825 by Sun et al.
Examiner notes JP 171 discloses a ceramic coating on chamber components for plasma corrosion protection; however, fails to disclose the claims surface treatment using polishing.  However, Sun, also disclosing a ceramic coating on chamber components for plasma corrosion protection (0012) and Sun discloses that it is known in the art to polish the surface after forming the ceramic layer so as to reduce particulate generation hat contaminate the plasma process (0011) and thus taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have modified JP 171 to polish the ceramic coating prior to use so as to reduce the amount of particulate generation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718